424 F.3d 437
UNITED STATES of America ex rel. Karen T. WILSON, Plaintiff — Appellant,v.GRAHAM COUNTY SOIL & WATER CONSERVATION DISTRICT; Cherokee County Soil & Water Conservation District; Richard Greene; William Timpson; Keith Orr; Raymond Williams; Dale Wiggins; Gerald Phillips; Allen Dehart; Lloyd Millsaps; Jerry Williams; Billy Brown; Lynn Cody; Bill Tipton; C.B. Newton; Eddie Wood; Graham County, Defendants — Appellees, andGraham County Board of County Commissioners; Cherokee County Board of County Commissioners; Cherie Greene; Ricky Stiles; Betty Jean Orr; Joyce Lane; Jimmy Orr; Eugene Morrow; Charles Lane; Charles Laney; George Postell; Lloyd Kissleburg; Ted Orr; Bernice Orr; John Doe; John Doe Corporations, and defendant; Government Entities 1-99, Defendants.
No. 03-1122.
United States Court of Appeals, Fourth Circuit.
September 22, 2005.

1
Mark Tucker Hurt, Abingdon, VA, for Plaintiff-Appellant.


2
Ben Oshel Bridgers, Haire & Bridgers, PA, Sylva, NC, Christopher G. Browning, Jr., Solicitor General, Jill Beth Hickey, Assistant Attorney General, North Carolina Department of Justice, Raleigh, NC, Roy H. Patton, Jr., Canton, NC, William Timpson, Marble, NC, Zeyland G. McKinney, Jr., Robbinsville, NC, Scott Douglas MacLatchie, Sean Francis Perrin, Womble, Carlyle, Sandridge & Rice, PLLC, Charlotte, NC, for Defendants-Appellees.

ORDER

3
WILKINSON.


4
This case comes to us on remand from the Supreme Court. Graham County Soil & Water Conservation Dist. v. United States, ___ U.S. ___, 125 S.Ct. 2444, 162 L.Ed.2d 390 (2005). In accordance with that decision, we in turn remand the case to the district court with directions to dismiss it as time-barred under North Carolina's three-year statute of limitations for wrongful discharge. See N.C. Gen.Stat. § 1-52(5) (2003); Renegar v. R.J. Reynolds Tobacco Co., 145 N.C.App. 78, 549 S.E.2d 227, 229 (2001).


5
Entered at the direction of Judge Wilkinson, with the concurrence of Judge Michael and Judge Duncan.